 In the Matter of ALUMINUM COMPANY OF AMERICA, VANCOUVER,WASHINGTON,andALUMINUM WORKERS OF AMERICA, AFFILIATEDWITH THE C. 1. O:Case No. 19-R-1158.-Decided November 13, 1943Mr. Charles A. Hart,of Portland, Oreg., andMr. Joseph E. Holt,of Vancouver, Wash., for the Company.Mr. A. F. Hartung,of Portland, Oreg., andMr. John Glenn,ofTroutdale, Oreg., for the C. I. O.Mr. Edwin D. Hicks,of Portland, Oreg., for the A. F. of L.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon petition duly filed by Aluminum Workers of America, affili-ated with the Congress of Industrial Organizations, herein called theC. I. 0., alleging that a question affecting commerce had arisen con-cerning the representation of employees of Aluminum Company ofAmerica, Vancouver,Washington, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Joseph D. Holmes, Trial Examiner. Saidhearing was held at Portland, Oregon, on October 6,1943.The Com-pany, the C. I. 0., and Aluminum Trades Council of Vancouver,Washington, affiliated with the American Federation of Labor, hereincalled the A. F. of L., appeared and participated.'All parties wereafforded full opportunity to be heard, to examine'and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded opportunity tofile briefs with the Board.1United Brotherhood of Welders, Cutters and Helpers of America, Local Union No. 3,alsoserved with notice, did not appear at the hearing.53 N. L. R. B., No. 105.593 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following.FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYAluminum Company of America is engaged in the business ofmanufacturing virgin pig and ingot aluminum at Vancouver, Wash-ington.Its plant at Vancouver is the only plant of the Companydirectly involved in this proceeding.Raw materials used at the plantannually exceed 200,000,000 pounds in tonnage, substantially all ofwhich is brought to the plant from points outside Washington.Prod-ucts finished at the plant annually exceed 200,000,000 pounds intohnage, of which, more than tivo-thirds is sent to finishing ,plantsoutsideWashington.The Company admits that it is engaged in °commerce, within themeaning of the National Labor Relation's Act.IT.THE ORGANIZATIONS INVOLVEDAluminum Workers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to mem-bership employees of the Company.Aluminum Trades Council of Vancouver, Washington, is a labororganization affiliated with the American Federation of Labor.Alu-minum Workers' Union, Local 22422, affiliated with the Council,admits to membership employees of the Company.III.THE ALLEGED QUESTION CONCERNING REPRESENTATIONOn June 24 and 25, 1943, representatives of the C. I. O. wroteletters to the Company, alleging' that the C. I. O. represented amajority of the Company's employees at its Vancouver plant andrequested bargaining conferences.On June 28, the Company notifiedthe C. I. O. that the A. F. of L. was the certified bargaining repre-sentative of these employees and that the Company could not recog-nize the C. I. O. without the certification of the Board.On June29, the C. I. O. filed the petition in this proceeding.On December 3, 1941, the Company recognized the A. F. of L. asthe exclusive bargaining representative of production and mainte-nance employees at the Vancouver plant and entered into a collectivebargaining contract with the A. F. of L. on their behalf.The con-tract provided that it remain in full- force and effect until June 1,1942, and thereafter from year to year unless either party gave 60days' written notice of a desire for its revision.On March 25, 1942,pursuant to the terms of the contract, the A. F. of L. notified the ALUMINUM iCOMFANT OF AMERfCA595Company by letter than the A. F. of L. desired a revision of the con-tract.Within a week or two, discussions began between representa-tives of the contracting parties with respect to changes proposed intheir relations by the A. F. of L. Frequent discussions continueduntil June 12, 1942.In April 1942, the C. I. O. claimed to represent a majority of theCompany's employees and filed a petition for investigation and de-termination of representatives with the Board.On October 13, 1942,the Board issued a Decision, Direction of Election, and Order,2 direct-ing that an election be conducted among the Company's employees todetermine whether they desired to be represented by the A. F. of L., orby the C. I. 0., or by neither.The A. F. of L. won the election, andon November 30, 1942, the Board certified the A. F. of L. as the ex-clusive bargaining representative of employees concerned.3On January 12, 1943, representatives of the Company and the A. F.of L. conferred with respect to a new contract proposed by the A. F.of L.The proposed contract contained a closed-shop provision, in-eluded radical changes in grievance and arbitration procedure, andprovided for premium payments for other than day-shift workers.The proposed contract was forwarded to the Company's principaloffice at Pittsburgh for discussion.On April 13, 1943, a further dis-cussion of the proposed contract was held at the plant.On this occa-sion, representatives of the Company and the A. F. of L. conferred withrepresentatives of the United States Conciliation Service.No accordwas reached between the Company and the A. F. of L. The issueswere then submitted to the National War Labor Board.A hearingon the issues was held by the National War Labor Board on June 17,1943.On September 10, 1943, representatives of the Company and theA. F. of L. met to consider possible solutions which might be recom-mended for their differences.At the time of the hearing in the in-stant proceeding, no decision had been rendered by the National WarLabor Board.In view of all the circumstances, we are of the opinion that it willnot effectuate the policies of the Act to order an election among theCompany's employees at the Vancouver plant at this time.4The cer-2 44 N. L.R. B. 1111.'The A. F. of L.was certified as the exclusivebargaining representativeof all produc-tion and maintenance employees and equipment mechanicsat the Vancouverplant, exclud-ing building construction workers, supervisory,technical,laboratory,office, clerical,police,fire protection,janitor,and custodial employees,and watchmen.The A. F. of L. and theC. I. 0. agree that these employees constitute an appropriate bargaining unit,IThe A.F. of L. contends that the contract of December 3, 1941,constitutes a bar to animmediate election.We do not agree.We rejected a similar contention in the priorrepresentation proceeding,cited In footnote 2 above. It is clear that the Company con-tinued to handle grievances according to the forms of procedure set forth in this contract.A representative of the Company, however, testified that this procedure was standardprocedure adopted by the Company for grievance matters in all its plants. 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDtification of the A. F. of L. issued, by the Board on November 30, 1942,is less than a year old. Collective bargaining negotiations werepromptly begun in January 1943., Through no fault ,of the parties,a contract has not yet been effected.An election conducted at.thepresent time might serve to negate the proceedings of the NationalWar Labor Board, require further proceedings before that Board, andcreate uncertainty and unsettled bargaining conditions at the plantfor an additional indeterminate period.5,As we said in a recent decisions "It is undesirable to penalize astatutory representative for unavoidable, delays consequent upon itsvoluntary acceptance of orderly precedures established by govern-mental authority for the adjustment of differences with an employer."There is nothing in the record to indicate that the A. F. of L. has notemployed due diligence in effecting a contract covering,the employeeswhom it represents.Upon the entire record, therefore, we find thatthe prior certification of the A. F. of L. and the existing state of nego-,tiations between the A. F. of L. and the Company operate as a barto a determination of representatives of the Company's maintenanceand production employees at the Vancouver plant.We shall accord-ingly dismiss the petition filed herein.ORDERUpon the basis of the foregoing findings of fact, and upon the entirerecord of the case, the National Labor Relations Board hereby ordersthat the petition for investigation and certification of representativesof employees of Aluminum Company of America, Vancouver, Wash-ington, filed by Aluminum Workers of America, affiliated with'! theC. I. 0., be, and it hereby is, dismissed.'MR. GERARDD. REILLY took no part in the consideration of the aboveDecisionand Order.6The C. I 0 submitted to the Regional Director 321 cards bearing,the apparently gen-"ine signatures of employees on the Company's pay roll of August 18, 1943.At the hearingthe petitioner presented to the Trial Examiner 54 additional'authorization cards, bearingthe names of employees on the pay roll of October 2, 1943.There are approximately 700employees in the appropriate unit.Assuming that all these cards are genuine authoriza-tions of employeesof the Company,the showing made by the C. I. O. does not indicate thatthere has been so substantial a shift in union affiliation among the Company's employees asto impel us,under the circumstances set forth above, to bold an election at this timeAt the close of the bearing,the C. I. O. and the A. F. of L. each submitted certain evi-dence of representation to the Trial ExaminerThe parties stipulated that,a FieldExaminer should investigate the evidence thus submitted,and prepare a statement of hisfindings, which should become part of the record in this proceeding.The statement wasthus made and duly served upon the partiesIn accordance with this stipulation, thestatement is hereby made, and is,part of the official record in this proceeding.eMatter ofKennecott Copper Corporation,51 N. L.R. B. 1140;cf.Matter of. Allis-Chalmers Manufacturing Company,50 N. L.R. B. 306.1